Exhibit 10.1

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Settlement Agreement”) is made and
entered into as of March 28, 2018, by and between Plaintiffs Harvey Kalan, M.D.,
The Harvey Kalan, M.D., Inc. Employee Welfare Benefit Plan, Pamela K. Erdman,
M.D., The Dr. Pamela K. Erdman, M.D., Inc. Employee Welfare Benefit Plan, Martin
Zenni, M.D., Elisa Zenni, M.D., and The M&E Zenni, Inc. Welfare Benefit Plan
(collectively, the “Named Plaintiffs”), individually and on behalf of the
settlement class defined below (the “Settlement Class”), on the one hand, and
Defendant Farmers & Merchants Trust Company of Chambersburg as successor by
merger to Community Trust Company (“F&M”), on the other hand.  The Named
Plaintiffs, the Settlement Class, and F&M are collectively referred to herein as
the “Parties.”

WHEREAS, the Named Plaintiffs filed a putative class action against F&M and
several other defendants in the United States District Court for the Eastern
District of Pennsylvania (the “Court”), styled Harvey Kalan, MD., et al. v.
Farmers & Merchants Trust Company of Chambersburg as Successor by Merger to
Community Trust Company, et al., Civil Action No. 15-01435 (the “Class Action”);

WHEREAS, the Named Plaintiffs allege in the Class Action that F&M committed
breaches of fiduciary duty and other actionable forms of misconduct;

WHEREAS, F&M denies each and every claim asserted by the Named Plaintiffs in the
Class Action;

WHEREAS, no class has been certified in the Class Action as to the claims
against F&M and the Named Plaintiffs will seek certification of the Settlement
Class as defined in paragraph 1, below;

WHEREAS, the Parties desire fully, finally, and forever to resolve, discharge,
and settle the claims the Named Plaintiffs have or could have brought,
individually and on behalf of the Settlement Class, against F&M in the Class
Action upon the terms and conditions set forth in this Settlement Agreement; and

WHEREAS, the Named Plaintiffs, F&M, and their respective counsel are satisfied
that the terms and conditions of this Settlement Agreement are fair, reasonable,
and adequate, particularly given that continued litigation would be protracted
and involve substantial expense, and;

NOW, THEREFORE, in consideration of the covenants, conditions, mutual promises,
and payments set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:





--------------------------------------------------------------------------------

 

1.Settlement Class.  The Named Plaintiffs are entering into this Settlement
Agreement individually and on behalf of the Settlement Class which consists of:
(i) any and all benefit plans, including those governed by the Employee
Retirement Income Security Act of 1974, also known as ERISA, and those not
governed by ERISA, whose assets, investments, or interests are held by the
Regional Employers Assurance Leagues Voluntary Employees’ Beneficiary
Association Trust, also known as the REAL VEBA Trust, or the Single Employer
Welfare Benefit Plan Trust also known as SEWBPT (together the “Trusts”), which
Trusts are now under the control of a court-appointed independent fiduciary; and
(ii) any and all participants in and beneficiaries of, or individuals with legal
or beneficial interests in, the benefit plans whose assets, investments, or
interests are held by the Trusts.  The Named Plaintiffs are informed and believe
that the Settlement Class contains more than 200 employee benefit plans whose
assets and/or investments are held by the Trusts and more than 500 participants
and beneficiaries of these plans.

2.Settlement Payment.

(a)F&M shall pay the sum of Ten Million Dollars ($10,000,000.00) (the
“Settlement Payment”) in settlement of all claims that the Named Plaintiffs and
the Settlement Class have brought, or could have brought, against F&M,
including, but not limited to, claims for damages, disgorgement, restitution,
attorney’s fees, costs, expenses, taxes, or sums of any kind.  The Settlement
Payment shall be made no later than ten (10) business days following the Court’s
issuance of an order preliminarily approving this Settlement Agreement and shall
be made in accord with the Court’s order.

(b)The motion for preliminary approval shall request that the Court’s order
provide that the Settlement Payment be wired into the IOLTA account of the Named
Plaintiffs’ counsel (the “IOLTA Account”), which request shall not be opposed by
F&M.  The Settlement Payment shall remain in the IOLTA Account until the Court
finally approves this Settlement Agreement and issues an order authorizing the
distribution of the Settlement Payment.  If this Settlement Agreement is not
finally approved by the Court or is terminated under paragraph 8 below, the
Settlement Payment shall immediately be refunded by wire transfer to an account
designated by F&M.

3.Release of Claims.

(a)The “Plaintiff Releasing Parties” are all members of the Settlement Class
(including the Named Plaintiffs) and their respective heirs, beneficiaries,
executors, administrators, trustees, successors, assigns and personal
representatives as well as all employer sponsors of the Settlement Class benefit
plans, jointly and severally.

(b)The “F&M Releasing Parties” are F&M and its past, present, and future
parents, subsidiaries, affiliates, and the predecessors, successors or assigns
of any of them, jointly and severally.



--------------------------------------------------------------------------------

 

(c)Upon the Court’s final approval of this Settlement Agreement and in addition
to the preclusive effect of any final judgment entered in accordance with such
approval:

(i)The Plaintiff Releasing Parties, in consideration of the Settlement Payment
and other good and valuable consideration, release and forever discharge F&M and
its past, present, and future owners, members, shareholders, officers,
directors, employees, parents, subsidiaries, affiliates, insurers in their
capacity as insurers, brokers, agents, attorneys and the predecessors,
successors or assigns of any of them, jointly and severally (the “F&M Released
Parties”), of and from any and all manner of claims, complaints, allegations,
actions, suits, causes of actions, demands, and grievances, of any kind or
nature whatsoever, whether individual, class, or otherwise, as well as all foil
is of relief, including all accountings, costs, damages, disgorgement,
restitution, debts, exemplary or punitive damages, expenses, liabilities,
losses, remedies, indemnification, contribution and attorney and/or other
professional fees and related disbursements, whether direct or derivative,
nominal or beneficial, possessed or claimed, known or unknown, suspected or
unsuspected, choate or inchoate, in law or in equity, whether brought under
federal, state, or any other jurisdiction’s law, that the Plaintiff Releasing
Parties, whether or not they object to this Settlement Agreement and whether or
not they make a claim upon or receive a distribution from the Settlement
Payment, ever had, now have, or hereafter can, shall, or may have, directly,
representatively, derivatively, or in any other capacity, to the extent arising
out of or related to the claims and causes of action alleged, or any and all
claims or causes of action that could have been alleged, in the Class Action
(the “Released Plaintiff Claims”).  This release does not include any claims to
enforce this Settlement Agreement, any claims that have been or could be brought
against John J. Koresko, V, Koresko & Associates, P.C., or against any insurance
company or insurance agent that sold life insurance policies to the Trusts.
These exclusions are to eliminate any possible ambiguity and mean that John J.
Koresko, V, Koresko & Associates, P.C., and insurance companies and agents that
sold life insurance policies to the Trusts are not within the definition of the
F&M Released Parties;

(ii)The F&M Releasing Parties, for good and valuable consideration, release and
forever discharge all members of the Settlement Class (including the Named
Plaintiffs) and their respective heirs, beneficiaries, executors,
administrators, trustees, successors, assigns, attorneys and personal
representatives as well as all employer sponsors of the Settlement Class benefit
plans, jointly and severally (the “Plaintiff Released Parties”) of and from any
and all manner of claims, complaints, allegations, actions, suits, causes of
actions, demands, and grievances, of any kind or nature whatsoever, whether
individual, class, or otherwise, as well as all forms of relief, including all
accountings, costs, damages, disgorgement, restitution, debts, exemplary or
punitive damages, expenses, liabilities, losses, remedies, indemnification,
contribution, and attorneys and other professional fees and related
disbursements, whether direct or derivative, nominal or beneficial, possessed or
claimed, known or unknown, suspected or unsuspected, choate or inchoate, in law
or in



--------------------------------------------------------------------------------

 

equity, whether brought under federal, state, or any other jurisdiction’s law,
that the Parties ever had, now have, or hereafter can, shall, or may have,
directly, representatively, derivatively, or in any other capacity, to the
extent arising out of or related to the claims and causes of action alleged, or
any and all claims or cause of action that could have been alleged, in the Class
Action (the “Released F&M Claims”).  This release does not include any claims to
enforce this Settlement Agreement, or any claims that have been or could be
brought against John J. Koresko, V, Koresko & Associates, P.C., or against any
insurance company or insurance agent that sold life insurance policies to the
Trusts.  These exclusions are to eliminate any possible ambiguity and do mean
that John J. Koresko, V, Koresko & Associates, P.C., and insurance companies and
agents that sold life insurance policies to the Trusts fall are not within the
definition of the Plaintiff Released Parties ;

(iii)The Plaintiff Releasing Parties and the F&M Releasing Parties
(collectively, the “Releasing Parties”) knowingly, expressly, and irrevocably
waive any and all defenses, rights, or benefits that the Releasing Parties may
have which limit to any extent the releases in paragraph 3(c)(i) and
(ii) above.  This waiver includes, but is not limited to, any and all defenses,
rights, or benefits that the Releasing Parties might otherwise have under:

1.Section 1542 of the California Civil Code, which provides:

Section 1542. General release; extent.  A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.

Or

2.Any law of any state or territory of the United States or other jurisdiction,
or principle of common law, which is similar, comparable, or equivalent to
section 1542 of the California Civil Code.

(iv)The Plaintiff Releasing Parties may hereafter discover facts other than or
different from those which they know or believe to be true with respect to the
Released Plaintiff Claims, but the Plaintiff Releasing Parties expressly waive
and fully, finally, and forever settle and release, any known or unknown,
suspected or unsuspected, contingent or non-contingent, accrued or unaccrued
claim which would otherwise fall within the definition of Released Plaintiff
Claims, whether or not concealed or hidden, without regard to the subsequent
discovery or existence of such different or additional facts.

(v)The F&M Releasing Parties may hereafter discover facts other than or
different from those which they know or believe to be true with respect to the
Released F&M Claims, but the F&M Releasing Parties expressly waive and fully,
finally, and forever settle and release, any known or unknown,



--------------------------------------------------------------------------------

 

suspected or unsuspected, contingent or non-contingent, accrued or unaccrued
claim which would otherwise fall within the definition of Released F&M Claims,
whether or not concealed or hidden, without regard to the subsequent discovery
or existence of such different or additional facts.

(vi)The Plaintiff Releasing Parties covenant and agree that they will not sue or
otherwise seek to impose liability against any of the F&M Released Parties based
on the Released Plaintiff Claims, and the F&M Releasing Parties covenant and
agree that they will not sue or otherwise seek to impose liability against any
of the Plaintiff Released Parties based on the Released F&M Claims.

(vii)None of the releases, waivers and covenants described herein apply to
claims to enforce the terms of this Settlement Agreement and the Court shall
retain jurisdiction over such claims.

4.Preliminary Court Approval.  No later than twenty-eight days (28) days
following the execution of this Settlement Agreement by all Parties, the Named
Plaintiffs shall file with the Court, and Defendants shall not oppose, a motion
for preliminary approval of this Settlement Agreement provided, however, that
Named Plaintiffs’ counsel shall provide a draft of any such motion and related
papers to counsel for Defendants in advance of filing with a reasonable
opportunity to review and approve the content thereof, which approval shall not
unreasonably be withheld.  The motion will request that the Court enter an order
that: (i) preliminarily approves this Settlement Agreement; (ii) preliminarily
certifies the Settlement Class as a mandatory class pursuant to Rule 23(b)(1) of
the Federal Rules of Civil Procedure; (iii) declares that if this Settlement
Agreement is not approved by the Court or is terminated by the Parties,
certification of the Settlement Class will automatically be vacated, and F&M may
thereafter fully contest certification of any class which any of the Named
Plaintiffs seeks to certify; (iv) stays all proceedings in the Class Action,
except those proceedings related to effectuating and complying with this
Settlement Agreement, pending the Court’s final approval of this Settlement
Agreement; (v) orders the Settlement Payment be wired into the IOLTA account of
the Named Plaintiffs’ counsel (the “IOLTA Account”) within ten (10) business
days of the preliminary approval order, subject to the refund provisions of
paragraphs 2(b) and 8(c) of this Agreement; and (vi) authorizes the
dissemination of notice of settlement to the Settlement Class by the Named
Plaintiffs’ counsel or by the court-appointed Independent Fiduciary or
court-appointed Administrator overseeing the Trusts.

5.Notice Procedures for Members of the Settlement Class.

(a)The Named Plaintiffs’ counsel will ensure that notice is provided to the
Settlement Class of the Court’s preliminary approval of the settlement provided
for in this Settlement Agreement and, if required by the Court, exclusion
procedures in the form and manner approved by the Court, and will perform such
related duties as may be necessary. F&M will not object to the notice or, if
required, exclusion procedures,



--------------------------------------------------------------------------------

 

provided that the Court finds the procedures comply with the requirements of
Rule 23 of the Federal Rules of Civil Procedure.

(b)If the Court does not certify the Settlement Class as a mandatory class under
Rule 23(b)(1), no later than ten (10) days following expiration of the period
for members of the Settlement Class to opt out and be excluded from the
Settlement Class, Named Plaintiffs’ counsel will provide Defendants’ counsel
with a list (i) identifying each member of the Settlement Class that seeks to
opt out and be excluded from this Settlement Agreement, and (ii) stating whether
the request for exclusion was properly and timely made.  Named Plaintiffs’
counsel will attach to the list a copy of all documentation concerning each
request for exclusion.

(c)F&M will not bear any cost, obligation, responsibility, or liability with
respect to any of the notice and exclusion procedures, except with regard to the
notice required by paragraph 6, below.

6.Notice to Appropriate Federal and State Officials.  No later than five (5)
days before the motion for preliminary approval of this Settlement Agreement is
filed with the Court, the Named Plaintiffs’ counsel will provide to F&M’s
counsel the name and last known address of each member of the Settlement Class
known to them and the proposed notice to members of the Settlement Class that is
required by paragraph 5(a) above.  No later than ten (10) days after the motion
for preliminary approval is filed with the Court, F&M’s counsel will file with
the appropriate federal official and the appropriate state official the
information and documents required by the Class Action Fairness Act of 2005,
28 U.S.C. § 1715.

7.Final Court Approval.  As soon as the Court allows, the Named Plaintiffs will
file with the Court a motion for entry of a final order and judgment that:

(a)Determines that the Court has personal jurisdiction over F&M and all members
of the Settlement Class and subject matter jurisdiction to finally approve this
Settlement Agreement;

(b)Finally approves this Settlement Agreement as fair, reasonable, and adequate
for members of the Settlement Class, within the meaning of Rule 23 of the
Federal Rules of Civil Procedure and any other applicable laws or rules;

(c)Approves the releases set forth in paragraph 3 above, enjoins the Plaintiff
Releasing Parties from asserting against the F&M Released Parties any of the
Released Plaintiff Claims, and enjoins the F&M Releasing Parties from asserting
against the Plaintiff Released Parties any of the Released F&M Claims;

(d)Defines the Settlement Class in accordance with Paragraph 1 above, and
finally certifies the Settlement Class for purposes of this Settlement
Agreement;



--------------------------------------------------------------------------------

 

(e)Finds that F&M has served upon the appropriate federal official and the
appropriate state official of each state in which a member of the Settlement
Class resides the information and documents that comply with the requirements of
the Class Action Fairness Act, 28 U.S.C. § 1715;

(f)Subject to paragraph 11(e)(ii), authorizes distribution of the Settlement
Payment to the court-appointed Independent Fiduciary or court-appointed
Administrator overseeing the Trusts; and

(g)Provides that the Class Action shall be dismissed with prejudice as to F&M
without attorney’s fees or costs.

(h)Approves the dismissal without prejudice of all claims asserted by the Named
Plaintiffs against Pennmont Benefits, Inc., John Doe Companies 1‑50, Lawrence
Koresko, Koresko Financial, LLP, and Freedom Brokers, LLC, as well as all claims
asserted by F&M in its Third Party Complaint filed May 9, 2016, the intent of
the Parties being that this Settlement Agreement shall result in the complete
dismissal of the Class Action including all remaining claims, cross-claims,
counterclaims and third-party claims asserted therein upon issuance of, and
subject to, final approval of this Settlement Agreement by the Court.

(i)Named Plaintiffs’ counsel shall provide a draft of any such motion and
related papers to counsel for Defendants in advance of filing with a reasonable
opportunity to review and approve the content thereof, which approval shall not
unreasonably be withheld.

8.Termination.

(a)Any of the Parties may terminate this Settlement Agreement by providing
written notice to counsel for the other Parties and to the Court within ten (10)
days after any of the following occurs:

(i)The Court rejects the motion for preliminary approval of this Settlement
Agreement contemplated by paragraph 4 above or seeks to modify any of this
Settlement Agreement’s terms;

(ii)The Court rejects the motion for final approval of this Settlement Agreement
contemplated by paragraph 7 above or seeks to modify any of this Settlement
Agreement’s terms;

(iii)The Court enters an order that imposes on F&M additional financial
obligations or other material obligations that are not contemplated by this
Settlement Agreement;

(iv)An appellate court overturns or modifies any order or judgment of the Court
granting preliminary or final approval of this Settlement Agreement; or



--------------------------------------------------------------------------------

 

(v)Any court issues a decision or order affecting in whole or in part the
definition of the Settlement Class in paragraph 1 above, the Settlement Payment
in paragraph 2 above, the releases in paragraph 3 above, or other material terms
or conditions of this Settlement Agreement.

(b)If the Court does not certify the Settlement Class as a mandatory class and
any member timely requests exclusion from the Settlement Class, F&M may, but is
not required to, terminate this Settlement Agreement by providing written notice
to counsel for the Named Plaintiffs and the Court no later than, ten (10) days
after counsel for the Named Plaintiffs provides to counsel for F&M the
information on requests for exclusion that is required in paragraph 5(b) above.

(c)In the event of the termination of this Settlement Agreement:

(i)This Settlement Agreement will be null and void and of no force or effect
whatsoever;

(ii)The Settlement Payment will be immediately refunded to an account designated
by F&M;

(iii)Any certification of the Settlement Class by the Court will be
vacated.  F&M will retain all defenses to certification and its non-opposition
to the Settlement Class will not be used as evidence, and will not be admissible
as such, in support of class certification in the Class Action or any other
related civil action or proceeding;

(iv)The Parties will revert to their procedural and substantive positions prior
to the execution of this Settlement Agreement, including with respect to the
appropriateness of class certification, as if this Settlement Agreement had not
been executed;

(v)If requested by the Court, the Parties will propose to the Court a reasonable
schedule by which litigation of the Class Action may be resumed; and

(vi)The terms and conditions of this Settlement Agreement, the facts and
circumstances surrounding this Settlement Agreement, any publicly disseminated
information regarding this Settlement Agreement, and any pleadings or orders
concerning this Settlement Agreement may not thereafter be used as evidence, and
shall not be admissible as such, in the Class Action or any other action or
proceeding.





--------------------------------------------------------------------------------

 

9.No Admission of Liability.  The Parties agree that this Settlement Agreement
reflects the resolution of disputed claims and that nothing in this Settlement
Agreement, the proceedings undertaken in accordance with this Settlement
Agreement, or the negotiations that preceded this Settlement Agreement shall be
construed as or deemed to be evidence of, or an admission of liability by F&M
for, or of the validity of, any claim that has been or could have been asserted
by any member of the Settlement Class against F&M, nor shall any such matters be
admissible or offered into evidence in any action or proceeding.

10.Stay, Continuing Jurisdiction, and Governing Law.

(a)The Named Plaintiffs and F&M agree to stay all proceedings in the Class
Action involving F&M, except those proceedings related to effectuating and
complying with this Settlement Agreement, pending the Court’s final approval of
this Settlement Agreement.

(b)Upon final approval of this Settlement Agreement, the Court will retain
continuing jurisdiction over the Parties to implement, administer, and enforce
this Settlement Agreement.

(c)The Parties hereby submit to the Court’s exclusive jurisdiction for any suit,
action, proceeding, or dispute arising out of this Settlement Agreement.

(d)This Settlement Agreement shall be construed, enforced, and administered in
accordance with the substantive laws of the Commonwealth of Pennsylvania without
regard to its conflicts of law principles. 11.Additional Terms and Conditions.

(a)Authority.  All counsel and any other persons executing this Settlement
Agreement warrant and represent that they have full authority to do so.

(b)Best Efforts.  The Named Plaintiffs, F&M, and their respective counsel will
undertake reasonable best efforts, including, without limitation, all efforts
contemplated herein, to carry out the terms of this Settlement Agreement.  In
addition to the documents and other matters referenced in this Settlement
Agreement, the Named Plaintiffs, F&M, and their respective counsel will execute
and deliver all documents and perform any additional acts reasonably necessary
and proper to effectuate the terms of this Settlement Agreement.

(c)Binding Effect.  This Settlement Agreement shall be binding on, and inure to
the benefit of, the successors and assigns of the Parties and the Release
Parties.

(d)Notices.  Any notice, information, or materials to be provided under this
Settlement Agreement shall be sent by e-mail and overnight delivery to: 





--------------------------------------------------------------------------------

 

If to the Named Plaintiffs or the Settlement Class:

Ira Silverstein, Esquire

The Silverstein Firm

1515 Market Street, Suite 1200

Philadelphia, PA 19102

irasilverstein@tsfllc.net

﻿

and

﻿

David I. Lefkowitz, Esquire

Wilshire Palisades Law Group, P.C.

1337 Ocean Avenue, Suite A

Santa Monica, CA 90401

dl@wplawgroup.com

﻿

If to F&M:

Jack M. Stover, Esquire

Buchanan Ingersoll & Rooney PC

409 North Second Street Suite # 500

Harrisburg, PA 17101-1357

jack.stover@bipc.com

﻿

and

﻿

Jayson R. Wolfgang, Esquire

Buchanan Ingersoll & Rooney PC

409 North Second Street Suite # 500

Harrisburg, PA 17101-1357

jayson.wolfgang@bipc.com

﻿

(e)Attorney’s Fees and Costs:

(i)The Parties shall bear their own attorney’s fees and costs.

(ii)Attorney’s Fees and Costs from the Settlement Payment.  The Named
Plaintiffs’ counsel shall have the right, in their sole discretion, to petition
the Court for payment of attorney’s fees, costs, expenses, and other payments
from the common fund created by the Settlement Payment.  F&M shall not oppose
any such petition so long as the petition seeks payment from the common fund and
not from F&M and provided the requested attorney’s fees do not exceed
thirty-five percent (35%) of the Settlement Payment.  Under no circumstances
shall the payment from the common fund require an additional payment by F&M in
excess of or in addition to the Settlement Payment.

(f)Advice of Counsel.  The Parties acknowledge that they have been represented
by independent legal counsel of their own choice, that they have executed this
Settlement Agreement with the



--------------------------------------------------------------------------------

 

consent and advice of their counsel, that they have reviewed this Settlement
Agreement and fully understand its terms and contents, and that they have
executed this Settlement Agreement willingly, as the result of their own free
acts.

(g)Final Agreement.  This Settlement Agreement constitutes the final agreement
and understanding of the Parties concerning the subject matter hereof and
supersedes any and all prior negotiations, statements, and understandings that
preceded the execution of this Settlement Agreement.  The Parties have not
relied on any promises, representations, conditions, or obligations not set
forth herein.

(h)Drafting and Construction.  Counsel for the Parties have materially
participated in the drafting of this Settlement Agreement.  None of the Parties
shall be considered solely to be the drafter of this Settlement Agreement or any
provisions hereof for the purpose of any statute, law, or rule of interpretation
or construction that would or might cause any provision to be construed against
the drafter.

(i)Headings.  The headings used in this Settlement Agreement are for the
convenience of the reader only and shall not have any effect on the meaning or
interpretation of this Settlement Agreement.

(j)Modifications.  This Settlement Agreement may not be altered, amended, or
modified except by a writing duly executed by the Parties and, to the extent
required by law, approved by the Court.

(k)Counterparts.  This Settlement Agreement may be executed in counterparts,
including fax or .pdf counterparts, each of which shall be deemed an original,
and all of which together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

IN WITNESS HEREOF, AND INTENDING TO BE LEGALLY BOUND HEREBY, the undersigned,
being duly authorized on behalf of the Parties, hereby execute this Settlement
Agreement.



--------------------------------------------------------------------------------

 

Farmers & Merchants Trust Company of Chambersburg, as Successor by Merger to
Community Trust Company

 

By:  /s/ Timothy G. Henry

Timothy G. Henry, President & CEO

/s/ Jack M. Stover_____

Jack M. Stover, Esquire

Jayson R. Wolfgang, Esquire

409 North Second Street

Suite # 500

Harrisburg, PA 17101-1357

 

Attorneys for Farmers & Merchants Trust Company of Chambersburg as successor by
merger to Community Trust Company

Harvey Kalan, M.D., individually and on behalf of The Harvey Kalan, M.D., Inc.
Employee Welfare Benefit Plan and the Settlement Class

 

/s/ Pamela K. Erdman

Pamela K. Erdman, M.D., individually and on behalf of The Dr. Pamela K. Erdman,
M.D., Inc. Employee Welfare Benefit Plan and the Settlement Class

 

/s/ Martin Zenni

Dr. Martin Zenni, individually and on behalf of the Settlement Class

 

/s/ Elissa Zenni

Dr. Elissa Zenni, individually and on behalf of the Settlement Class

 

/s/ Martin Zenni

Dr. Martin Zenni, on behalf of the M&E Zenni Inc., Welfare Benefit Plan, and on
behalf of the Settlement Class

 

/s/ Ira B. Silverstein

Ira B. Silverstein, Esquire

The Silverstein Firm LLC

1515 Market Street

Suite 1200

Philadelphia, PA 19102

 

/s/ David I. Lefkowitz______

David I. Lefkowitz, Esquire Wilshire Palisades Law Group, P.C. 1337 Ocean
Avenue, Suite A Santa Monica, CA 90401

 

Attorneys for the Named Plaintiffs and the Settlement Class

﻿

﻿

﻿

﻿



--------------------------------------------------------------------------------